DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This is in response to the amendments filed on 06/30/2021. The proposed amendments to the correction of antecedent reference for claim 1. The objection is moot in light of the amendment and has been withdrawn.
Response to Arguments
Applicant’s arguments filed 06/30/2021 have been fully considered but are not persuasive. 
 
The Applicant argues (pg. 8-9) that Gurel fails to teach or suggest that after taking the starting flight position of the UAV as the starting point, the UAV can take the starting flight position as the starting point, and take the ray emitted from the starting point in the nose direction of the UAV as the flight route. The Examiner respectfully disagrees. The Examiner has relied on a newly introduced portion of an existing reference to teach such limitations (Wang [0153] the UAV may be configured to move in a substantially straight line along the path; [0076] movable object may have any physical configuration, 
The Applicant argues (pg. 9-10) that Wang fails to teach that, in the fly-to mode, when receiving the route adjustment instruction during the flight of the UAV, the moving route of the UAV can be adjusted according to the route adjustment instruction. The Examiner respectfully disagrees. Wang does teach receiving the route adjustment instruction during the flight of the UAV , and adjusting the direction of flight according to instructions (Wang [0158] the UAV may be adjusted when an obstacle appear in a path; [fig. 6] the user selected point (instruction) may be implemented to change the UAV’s target direction, which changes the flight route. The new target direction instruction may be received when a new point is selected by the user during the flight, and the UAV may then change its flight path and fly in the new target direction; [0211] the target direction may be dynamically adjusted so that the UAV can avoid obstacles. For example, the yaw angle movement and translational movement of the UAV may be controlled). 

The Applicant argues (pg. 10) that neither Gurel nor Wang teach or suggest any motivation to make the asserted combination. The Examiner respectfully disagrees. Both of the prior art point to improving the control of the flight operations of a UAV in order to perform various tasks (Gurel [0025] UAV may have various devices connected in order to perform a variety of tasks; Wang [0003] reduces the burden of manually piloting the UAV and allow user to focus on payload or mission operation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gurel et al. (U.S Patent Publication No. 2017/0229022) in view of Wang et al. (U.S Patent Publication No. 2019/0011921).

Regarding claim 1, Gurel teaches a method for controlling the flight of an Unmanned Aerial Vehicle (UAV), comprising: 

taking the starting flight position as a starting point (Gurel [0073] the initial geospatial position of the UAV can be obtained).
While Gurel does teach flying along the visual line of sight towards the direction of the target, Gurel does not explicitly disclose
taking a ray emitted from the starting point in the nose direction of the UAV as a flight route, and
when receiving a route adjustment instruction during the flight of the UAV, adjusting the flight route of the UAV according to the route adjustment instruction. 
However, in the same field of endeavor, Wang does teach 
taking a ray emitted from the starting point in the nose direction of the UAV as a flight route (Wang [0153] the UAV may be configured to move in a substantially straight line along the path; [0076] movable object may have any physical configuration, where the arms may extend laterally or radially; since the shape of the UAV is not limited to not having a nose, the direction of flight that is oriented towards the target location ([0150]) can be understood as the nose direction; [0089] the payload (fixed to the UAV [0078]) may include one or more devices capable of emitting a single into an environment, including ultrasonic signals and various light/electromagnetic emitter, which would teach and identify the directions of the flight), and
when receiving a route adjustment instruction during the flight of the UAV, adjusting the flight route of the UAV according to the route adjustment instruction ([fig. 6] the user selected point (instruction) may be implemented to change the UAV’s target direction, which changes the flight route. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Gurel’s method of adjusting the flight route of the UAV by applying the method to the UAV flying along a straight line in the nose direction, as taught by Wang, for the purpose of improved flight control and tracking capabilities (Wang [0004]). 


Claim 8 is rejected under the same rationale as claim 1. Wang further teaches a direction adjustment component, configured to adjust, when receiving a route adjustment instruction during the flight of the UAV, the flight route of the UAV according to the route adjustment instruction (Wang [0158] the motion characteristics of the UAV may be adjusted in a path between the UAV and the target, such that the UAV is instructed to adjust the route while traveling to the target location; [0123] the flight controller may generate flight instructions, wherein the flight path may be variable or dynamic, which means the direction may be adjusted along the travel route while heading towards the target direction; [fig. 6] the user selected point (instruction) may be implemented to change the UAV’s target direction, which changes the flight route. The new target direction instruction may be received when a new point is selected by the user during the flight, and the UAV may then change its flight path and fly in the new target direction; [0211] the target direction may be dynamically adjusted so that the UAV can avoid obstacles. For example, the yaw angle movement and translational movement of the UAV may be controlled). 


Regarding claim 2, the combination of Gurel and Wang teaches the method as claimed in claim 1, wherein before the step of determining the starting flight position where the UAV is parked currently and the nose direction of the UAV. Wang further teaches wherein before the method further comprises: receiving a flight speed parameter and a flight distance parameter (Wang [0305] the controller can determine the necessary movement change of the movable object (UAV) based on the speed of the movable object, and relative distance to the target, wherein the starting flight position is equivalent to the initial direction of travel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Gurel’s method of adjusting the air route of the UAV by receiving a flight speed parameter and flight distance parameter, as taught by Wang, for the purpose of improved flight control and tracking capabilities (Wang [0004]). 

	Claim 9 is rejected under the same rationale as claim 2. 

Regarding claim 3, the combination of Gurel and Wang teaches the method as claimed in claim 2, wherein the step of starting off from the starting flight position and flying along the straight line in the nose direction comprises: 
starting off from the starting flight position, and flying along the straight line at a speed specified by the flight speed parameter in the nose direction (Gurel [0056] the flight plan may be configured such 

Claim 10 is rejected under the same rationale as claim 3. 

Regarding claim 4, the combination of Gurel and Wang teaches the method as claimed in claim 2. Gurel further teaches wherein the route adjustment instruction is an instruction sent by a remote control apparatus, and generating, by the remote control apparatus, the route adjustment instruction (Gurel [0056] the user device may have a physical control device (remote control) to operate the control of the UAV) comprises: 
detecting an air route adjustment operation performed by an operator in the remote control apparatus (Gurel [0056] transmission of signal or information corresponding to user input to UAV); 
determining at least one of an air route adjustment direction and an air route adjustment margin corresponding to the air route adjustment operation (Gurel [0057] the UAV can be controlled via user device, where the user can nudge the UAV in particular direction, wherein each nudge instructs the UAV to move slightly in a particular direction (any axis, or diagonally), by a predetermined/particular distance); and 
generating the route adjustment instruction according to at least one of the air route adjustment direction and the air route adjustment margin (Gurel [0057] the UAV can be controlled via user device, where the user can nudge the UAV in particular direction, instructing the UAV to move slightly in a particular direction (any axis, or diagonally), by a predetermined/particular distance).

Claim 11 is rejected under the same rationale as claim 4. 

Regarding claim 5, the combination of Gurel and Wang teaches the method as claimed in claim 4. Gurel further teaches wherein the air route adjustment operation comprises at least one of the following operations: 
a sliding operation of the operator on a touch screen slider in the remote control apparatus; 
a clicking operation of the operator on a physical direction button in the remote control apparatus; a moving operation of the operator on a control rocker in the remote control apparatus (Gurel [0056] the physical control device may have a toggle or joystick to operate the UAV ascent/descent rate, altitude/attitude, etc., which is the moving operation of the operator on the control apparatus); and 
a touch operation of the operator on a touch screen direction button in the remote control apparatus.

Claim 12 is rejected under the same rationale as claim 5. 

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gurel et al. (U.S Patent Publication No. 2017/0229022) in view of Wang et al. (U.S Patent Publication No. 2019/0011921), further in view of Gao et al. (U.S Patent Publication No. 2017/0186329).

Regarding claim 6, the combination of Gurel and Wang teaches the method as claimed in claim 4. Gurel further teaches wherein the step of when receiving the route adjustment instruction during the flight of the UAV, adjusting the air route of the UAV according to the route adjustment instruction comprises: 

acquiring coordinates of the reference point (Gurel [0036] the geospacial coordinates of locations associated with the flight plan may be identified); 
acquiring a real-time course angle of the UAV (Gurel [0027] data logs provide various data, including pitch, roll, yaw, etc.); 
Yet, Gurel does not teach determining coordinates of a target point according to a direction angle and the flight distance parameter, wherein the direction angle is determined by the starting flight position and the coordinates of the reference point; 
calculating an air route deviation according to the direction angle and the course angle; 
controlling the UAV to align with the target point according to the air route deviation; and calculating a distance between the reference point and the target point, and controlling the UAV to fly to the target point.
However, in the same field of endeavor, Wang does teach determining coordinates of a target point according to a direction angle and the flight distance parameter, wherein the direction angle is determined by the starting flight position and the coordinates of the reference point (Wang [0228] the user may select a point, which determines the target direction. The directional heading of the UAV is determined by the current location of the UAV and the angle that includes the selected point along the trajectory;[0239] the user may indicate coordinates of the target direction that the UAV is to travel, wherein the angles may provide target direction for the UAV to head for direction control, and the 
calculating an air route deviation according to the direction angle and the course angle (Wang [0228] the directional heading of the UAV may be determined by the current location of the UAV and the angle in which the UAV is headed); 
and calculating a distance between the reference point and the target point, and controlling the UAV to fly to the target point ([0182] UAV may travel towards the location of the target. A flight path for the UAV may be defined from current location to the location of the target; [0277] the controller can obtain a relative distance between the movable object and the target (the current position can be the reference point)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Gurel’s method of adjusting the air route of the UAV by identifying the target position and calculating the route according to the angle that the vehicle is headed, as taught by Wang, for the purpose of improved flight control (Wang [0004]). 
Yet, the combination of Gurel and Wang does not teach when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction; 
and controlling the UAV to align with the target point according to the air route deviation.
However, in the same field of endeavor, Gao does teach when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction (Gao [Fig.3] flight path (route) can be adjusted during the flight, wherein the flight control instruction is generated to adjust the vehicle into a corresponding flight path. The flight path data may comprise GPS coordinate points and altitude values (which is a reference point and also provides direction));

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gurel and Wang’s method of adjusting the air route of the UAV with different parameters by controlling the UAV to align with the target point according to the route deviation, as taught by Gao, for the purpose of efficiently planning out the flight time (Gao [0004]). 

Claim 13 is rejected under the same rationale as claim 6. 
Regarding claim 7, the combination of Gurel and Wang teaches the method as claimed in claim 4. Gurel further teaches wherein the step of when receiving the route adjustment instruction during the flight of the UAV, adjusting the air route of the UAV according to the route adjustment instruction comprises: 
acquiring a real-time course angle of the UAV (Gurel [0027] data logs provide various data, including pitch, roll, yaw, etc.); 
acquiring coordinates of the reference point (Gurel [0036] the geospacial coordinates of locations associated with the flight plan may be identified);
Yet, Gurel does not teach wherein the instruction comprises:
when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction and the air route adjustment margin; calculating an air route deviation according to a direction angle and the course angle, wherein the direction angle is determined by the starting flight position and the coordinates of the reference point; 

calculating a distance between the starting flight position and the reference point; and 
controlling the flight of the UAV according to a remaining distance, wherein the remaining distance is determined by the flight distance parameter and the distance between the starting flight position and the reference point.
However, in the same field of endeavor, Wang does teach wherein the instruction comprises:
calculating an air route deviation according to a direction angle and the course angle, wherein the direction angle is determined by the starting flight position and the coordinates of the reference point (Wang [0228] the user may select a point, which determines the target direction. The directional heading of the UAV is determined by the current location of the UAV and the angle that includes the selected point along the trajectory, which includes both the direction angle (to the target) and the course angle (points along the trajectory); [0239] the user may indicate coordinates of the target direction that the UAV is to travel. The angles may provide target direction for the UAV to head for direction control, and the values may include spatial coordinates descriptive of the target direction; [0131] the distance from target to the movable object can be calculated); 
controlling the UAV to align with a direction indicated by the direction angle according to the air route deviation (Wang [0245-0246] the user may adjust the target direction via controller, where the UAV heads toward the target direction set by the user);
calculating a distance between the starting flight position and the reference point (Wang [0277] the controller can obtain a relative distance between the movable object and the target, wherein the relative distance may represent the distance between the UAV and the target point at any location of the UAV); and 

Yet, the combination of Gurel and Wang does not teach wherein the instruction comprises:
when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction and the air route adjustment margin.
However, in the same field of endeavor, Gao does teach wherein the instruction comprises:
when receiving the route adjustment instruction during the flight of the UAV, operating the UAV to fly to a reference point according to the air route adjustment direction and the air route adjustment margin (Gao [Fig.3] flight path (route) can be adjusted during the flight, wherein the flight control instruction is generated to adjust the vehicle into a corresponding flight path. The flight path data may comprise GPS coordinate points and altitude values (which is a reference point and also provides direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Gurel and Wang’s method of adjusting the air route of the UAV by operating the UAV to fly to a reference point, as taught by Gao, for the purpose of efficiently planning out the flight time (Gao [0004]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/J.Y./Examiner, Art Unit 3665           

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665